Mr. Justice Goddard
delivered the opinion of the court.
The merits of the controversy depend upon the meaning and effect that should be given to the following provisions of the contract:
“ The payments will be made in the following manner, that is to say: During the progress of the work, and until it is completed, there will be a monthly estimate made by the engineer, of the quantity, character and value of the work done during the month, or since the last monthly estimate, eighty-five per cent of which value will be paid the contractors as soon after the 15th day of the succeeding month as the said Orman Crook shall have received the money for said ivork from the .Pacific Contract Company. * * * And when the said work is completed and accepted by the said chief engineer there will be a final estimate made by the engineer, of the quantity, character and value of said work agreeably to the terms of this agreement; the balance appearing to be due the contractors will be paid as soon as the said Orman $• Crook receive the final estimate, and the full amount of money due them for said work from The Pacific Contract Company,” and whether, by virtue of the subsequent proceedings, the appellants should be held to have received the money, or its equivalent within the meaning of these provisions. The appellees contend “ that these stipulations were not limitations of liability, but merely a designation of the time when, or the contingency upon which, payments thereinbefore promised, should be made; ” and that such contingency happened when the judgment against the Pacific Contract Company was satisfied by appellants bidding in the property at the foreclosure sale. Counsel for appellees state their position as follows:
“ Our position is, and always has been, that the contract sued on created personal liability on the part of appellants pure and simple; that this liability attached on the perform*388anee of the worlc by appellees; that its enforcement depended on a contingency, to wit: that payment should first be made to appellants, which contingency we say has happened.”
It would seem to be of little importance in this case whether a personal liability was created against appellants upon the performance of the work or not, if such liability was not enforceable except on the contingency that they should receive the money from the contract company to pay for such work, since they could be called upon to discharge the liability only when, by' the happening of the contingency, they were able to do so out of the funds so received, and, since in no other event would the appellees be entitled to maintain this action. But we cannot agree with counsel that the contract is susceptible of such interpretation. The language used clearly and- explicitly makes the receipt of the money by appellants a condition precedent to any liability on their part to pay for the work; and when read in the light of the conditions that existed at the time the contract was made, and of the circumstance that the work was undertaken with knowledge on the part of appellees that the railway company and the Pacific Contract Company had no property or assets except the projected line of road, and that the only source from which money could be realized for its construction was the sale of the railway company’s bonds, we think its evident intent and meaning was to exempt appellants from all personal liability, and obligate them to pay for the work done by appellees only in case they should receive the money for that purpose from the Pacific Contract Company.
Whether, therefore, this contingency has happened, is the important and controlling question in the case. It is admitted that no money has been received by appellants under the contract; but it is insisted on behalf of appellees that, having elected to institute lien proceedings and recover judgment against the Pacific Contract Company for the full amount due them under the contract, and to bid in the railway property in satisfaction of this judgment, they have received money, or that which is its equivalent within the meaning of the *389terms of the contract; and therefore, “ the enforcement of appellees’ claim, which before had been a contingent, became, at once an absolute right.” This conclusion is predicated upon a false assumption of fact. The assertion that appellants exercised an election in the matter is not borne out by the facts or circumstances as they are disclosed by the record. They were confronted with a condition that admitted of no alternative. The line of railway had been completed; but no money had been realized as contemplated from the sale of the railway company’s bonds. The railway company and the Pacific Contract Company were insolvent, and with no property or assets, save the railroad itself, which could be applied towards the satisfaction of the claims due for its construction. Under these circumstances, appellants were compelled to institute the lien proceedings or lose the only available means of securing their claim, and that of their subcontractors. The proceeding was wholly in invitum against the company, and was forced upon appellants by the exigencies of the case.
It will be conceded that if, without compulsion, appellants had accepted the roadbed, or any other property, from the Pacific Contract Company in lieu of money, the result would be as contended for by appellees; not because they had received money, within the meaning of the contract, but because of their own volition they elected to accept the property in lieu of money, and thereby precluded themselves from demanding or receiving money from the contract company; and by reason of this self-imposed disability to comply with, or carry out, the literal terms of the agreement on their part, they would become personally liable for whatever damages appellees would suffer thereby. But when, as in this case, they acted under duress of circumstances, and without the freedom of choice in acquiring title to the property, but. accepted it as a dernier resort to protect the interests of all concerned, the reason for the imposition of a personal liability upon them does not exist, and this action is not maintainable upon this theory.
It is also urged that appellants, by paying for the labor *390and material- furnished the appellees, acknowledged that they were personally liable under the contract; and by including-the amount of appellees’ claim in the lien statement, and recovering judgment therefor, they are estopped from denying such liability. This claim we think is also untenable. The-money for the labor and material was advanced under another provision of the contract, which gave appellants the option to do so in order to protect the property from liens therefor and the Pacific Contract Company, being in the first instance-answerable to them for all that was earned under the contract, we think it was incumbent upon them to include and enforce all claims for work done in constructing the road, in one foreclosure. Otherwise, these expenditures, as well as-the amount due appellees, would have been lost, since appellees had waived the right to file and enforce a lien for their own protection.
Nor do we think that the mere satisfaction of appellants’ claim against the Pacific Contract Company by the purchase of the property in question, constitutes in any sense a payment of money, within the meaning of the contract. If it may be said that the acquisition, by appellees, of the title to-the property under the circumstances, was equivalent to the receipt of money within the meaning of the terms of the contract, certainly it should be regarded as the equivalent of money for the payment of appellees, and they should be required to accept their proportionate interest therein in payment for their claim. It was not only the right, but the duty of appellants, to secure the property and hold it for such future-disposition as will best protect the interests of all concerned. And, in either view advanced, to impose upon them a personal liability, under the circumstances, would we think be grossly inequitable and unjust.
Our conclusion is, that under the facts as they appear from the pleadings in this case, this action is premature; and, while appellees may not be compelled, against their election, to accept an interest in the property, they certainly should be enjoined from prosecuting this or any other action against *391appellants for the recovery of a personal judgment against them, until hy the disposition of the property in question, appellants shall have realized money that appellees are entitled to, under the terms of the contract, as we have construed it. The judgment of the district court is accordingly reversed, and the cause remanded.

Reversed and remanded.

Chief Justice Hayt dissents.